
	

114 HR 4751 IH: Local Enforcement for Local Lands Act of 2016
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4751
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Chaffetz (for himself, Mr. Bishop of Utah, Mr. Stewart, Mrs. Love, Mr. Newhouse, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To terminate the law enforcement functions of the Forest Service and the Bureau of Land Management
			 and to provide block grants to States for the enforcement of Federal law
			 on Federal land under the jurisdiction of these agencies, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Local Enforcement for Local Lands Act of 2016. 2.DefinitionsIn this Act:
 (1)Covered law enforcement agencyThe term covered law enforcement agency means— (A)the Forest Service Law Enforcement and Investigations unit; and
 (B)the Bureau of Land Management Office of Law Enforcement. (2)Federal landThe term Federal land means—
 (A)any land and interest in land owned by the United States within a State and included within the National Forest System, including the National Grasslands; and
 (B)the public lands (as defined in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
 (3)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture, with respect to Federal land described in subparagraph (A) of paragraph (2); and
 (B)the Secretary of the Interior, with respect to Federal land described in subparagraph (B) of paragraph (2).
 (4)StateThe term State means each of the several States and the Commonwealth of Puerto Rico. (5)Unit of local governmentThe term unit of local government means—
 (A)any city, county, township, town, borough, parish, village, or other general purpose political subdivision of a State; or
 (B)an Indian tribe which performs law enforcement or emergency response functions as determined by the Secretary of the Interior.
				3.Termination of Forest Service and Bureau of Land Management Agency law enforcement agencies and law
			 enforcement functions
 (a)Forest ServiceNot later than September 30, 2017, the Secretary of Agriculture shall terminate the Forest Service Law Enforcement and Investigations unit and cease using employees of the Forest Service to perform law enforcement functions on Federal land.
 (b)Department of the InteriorNot later than September 30, 2017, the Secretary of the Interior shall terminate the Bureau of Land Management Office of Law Enforcement and cease using employees of the Department of the Interior to perform law enforcement functions on Federal land.
 (c)Termination of authorization of appropriationsBeginning with fiscal year 2018 and each fiscal year thereafter, no amounts are authorized to be appropriated to the Secretary concerned for a covered law enforcement agency or for Federal law enforcement functions on Federal land.
 (d)No effect on authority To carry firearmsNothing in this Act shall be construed to limit the authority of the Secretary concerned to authorize an employee of the Forest Service or the Bureau of Land Management to carry a firearm for protection while in the field.
			4.Block grants to States for enforcement of Federal law on Federal land
 (a)Grants required; formulaFor fiscal year 2018 and each fiscal year thereafter, the Secretary of the Interior shall make a grant to each State for the purpose of permitting the State, directly or through subgrants with units of local government in that State, to maintain law and order on Federal land, protect individuals and property on Federal land, and enforce Federal law. Grant funds shall only be allowed to be used to carry out law enforcement functions on Federal land.
			(b)Grant formula
 (1)Percentage of Federal landSubject to paragraph (2), a State shall receive a grant under subsection (a) in an amount that bears the same percentage to the amount appropriated for that fiscal year under subsection (d) as the total acreage of Federal land in that State bears to the total acreage of Federal land in all States.
 (2)Modification to reflect visitation levelsThe Secretary of the Interior shall modify the grant formula specified in paragraph (1) to take into account annual visitation levels at individual units of Federal land in each State so that States whose Federal land receive the highest number of recreational users receive additional funds for law enforcement. Not later than April 1, 2017, the Secretary shall submit to Congress the Secretary’s proposal for modifying the grant formula to reflect visitation levels.
 (c)Report on expendituresA State or unit of local government receiving a grant or subgrant under this section shall submit to the Secretary of the Interior an annual report—
 (1)certifying that the grant funds were used only for the Federal land law enforcement functions specified in subsection (a);
 (2)accounting for all expenditures incurred by the State or unit of local government in connection with performing such law enforcement functions on Federal land; and
 (3)indicating whether grant funds were sufficient or insufficient to cover such expenditures. (d)Authorization of appropriationsFor fiscal year 2018 and each fiscal year thereafter, there is authorized to be appropriated to the Secretary of the Interior to make grants under this section—
 (1)an amount equal to at least the total amount appropriated for all covered law enforcement agencies for fiscal year 2016; and
 (2)such additional amounts as the Secretary considers to be necessary for law enforcement functions on Federal land.
				5.State and local agreements for law enforcement functions on Federal land
 (a)Agreement requiredAs a condition of a grant or subgrant under section 4, the State or unit of local government receiving the grant or subgrant and the Secretary concerned shall enter into an agreement, consistent with this section, to address the maintenance of law and order and the protection of individuals and property on Federal land.
 (b)Powers and duties of law enforcement personnelThe agreement under subsection (a) between a State or unit of local government receiving a grant or subgrant and the Secretary concerned shall authorize designated law enforcement officers of the State or unit of local government—
 (1)to carry firearms on Federal land; (2)make arrests without warrant for any offense against the United States committed in the presence of the law enforcement officer, or for any felony cognizable under the laws of the United States if the law enforcement officer has reasonable grounds to believe that the individual to be arrested has committed or is committing the felony, provided the arrests occur on Federal land or within the State or local jurisdiction of the law enforcement officer or the individual to be arrested is fleeing from the Federal land;
 (3)execute any warrant or other process issued by a court or officer of competent jurisdiction for the enforcement of the provisions of any Federal law or regulation issued pursuant to law arising out of an offense committed on Federal land or, where the individual subject to the warrant or process is on Federal land, in connection with any Federal offense; and
 (4)conduct investigations of offenses against the United States committed on Federal land in the absence of investigation of the offenses by any other Federal law enforcement agency having investigative jurisdiction over the offense committed or with the concurrence of the other agency.
 (c)Indemnify and save harmlessThe Secretary concerned shall waive, in any agreement under subsection (a) with a State or unit of local government, all civil claims against the State or unit of local government and, subject to available appropriations, indemnify and save harmless the State or unit of local government from all claims by third parties for property damage or personal injury, that may arise out of law enforcement functions performed under the agreement.
			(d)Law enforcement personnel not deemed federal employees
 (1)In generalExcept as otherwise provided in this subsection, a law enforcement officer of a State or unit of local government performing law enforcement functions pursuant to an agreement under subsection (a) shall not be deemed a Federal employee and shall not be subject to the provisions of law relating to Federal employment, including those relating to hours of work, rates of compensation, leave, unemployment compensation, and Federal benefits.
 (2)ExceptionsA law enforcement officer of a State or unit of local government performing law enforcement functions pursuant to an agreement under subsection (a) is deemed to be—
 (A)a Federal employee for purposes of sections 1346(b) and 2401(b) and chapter 171 of title 28, United States Code; and
 (B)a civil service employee of the United States within the meaning of the term employee as defined in section 8101 of title 5, United States Code, for purposes of subchapter I of chapter 81 of such title, relating to compensation to Federal employees for work injuries, and the provisions of subchapter I of chapter 81 of such title shall apply.
 (e)Federal Investigative Jurisdiction and State Civil and Criminal Jurisdiction Not PreemptedThis section shall not be construed or applied— (1)to limit or restrict the investigative jurisdiction of any Federal law enforcement agency other than a covered law enforcement agency; and
 (2)to affect any right of a State or unit of local government to exercise civil and criminal jurisdiction on Federal land.
				(f)Conforming amendments
 (1)Forest ServiceSection 15003 of the National Forest System Drug Control Act of 1986 (16 U.S.C. 559c) is repealed. (2)Bureau of land managementSection 303(c)(2) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(c)(2)) is amended by striking may authorize Federal personnel or and inserting shall authorize.
				
